Citation Nr: 0624568	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-07 291A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbar spine.  

2.  Entitlement to service connection for nuclear sclerotic 
cataracts.  

3.  Entitlement to service connection for hearing loss.  

4.  Entitlement to service connection for post-traumatic 
stress disorder.  

5.  Entitlement to increased disability ratings for diabetes, 
currently rated as 40 percent disabling. 

6.  Entitlement to increased disability ratings for arthritis 
of the cervical spine, currently rated as 20 percent 
disabling. 

7.  Entitlement to increased disability ratings for gout, 
currently rated as 10 percent disabling.  

8.  Entitlement to increased disability ratings for arthritis 
of the left thumb, currently rated as 0 percent disabling.  

9.  Entitlement to increased disability ratings for arthritis 
of the right thumb, currently rated as 0 percent disabling.


REPRESENTATION

Veteran represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
August 1986.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required.


REMAND

The veteran has requested two hearings on appeal.  He 
initially requested a hearing before RO personnel.  Such a 
hearing was scheduled and the veteran notified of the time 
and place.  However, prior to the hearing, he informed the RO 
that he had suffered an acute rejection of his transplanted 
kidney and therefore requested that the hearing be postponed.  
Rather than rescheduling the hearing for a later date, the RO 
deemed the hearing to have been cancelled by the veteran.  

On his March 2004 substantive appeal, the veteran requested a 
hearing before a Veterans Law Judge to be held at the RO.  No 
action has been taken with regard to this request.  

Thus, the veteran has two outstanding hearing requests; he 
has withdrawn neither request.  The Board notes that 
subsequent to both hearing requests, the RO awarded the 
veteran special monthly compensation benefits on account of 
his being rendered housebound due to his service-connected 
disabilities.  In light of this situation, the veteran's 
preferences regarding the type of hearing, if any, he still 
desires should be clarified.  

Accordingly, the case is REMANDED for the following action:

The RO should clarify the veteran's 
current desires regarding appearing at any 
hearing, and schedule him as appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


